Tlie opinion of the Court was delivered by
Bermudez, C. J.
The relator, who is a judgment creditor of the city, claims that an appropriation he made and revenue provided for his benefit in the next budgets or tax and revenue levies of the city, *121and in all future "budgets and levies until lie "be fully paid in capital, interests and costs.
He charges that- the judgments in his favor have, as their consideration, amounts paid for licenses illegally exacted prior to 1874; that the obligation of the city to reimburse springs from a contract and cannot be impaired by the State; that the. rate of taxation at the time was fixed at 12-J mills, which would have sufficed, but that the same has been since reduced to 10 mills.
He further argues that, if his claim is not based on a contract, the •obligation of which cannot be impaired, he is entitled to be paid out of part of the 10 mills, only ninetentlis of which constitutes the alimony of the city, the remaining tenth the reserve fund, not forming part of it and being a municipal asset out of which he can be. satisfied.
The defense is that the judgments are. not based on contract obligations; and .that the same are payable only out of the usual and ordinary municipal revenues, which are limited to ten mills, which are necessary for the alimony of the city.
From an adverse judgment, the corporation has appealed.
I.
No principle is hotter recognized by law and jurisprudence than that 'he who receives what is not due to him, whether he receives it through error or knowingly, obliges himself to restore it to him from whom he has unduly received it, and that he who has thus paid through mistake, believing himself a debtor, may reclaim what ho has paid. R. C. C., 2301-2.
This principle governs both natural and artificial persons.
It does not, however, follow that the right to claim reimbursement and the obligation to refund arise from a contract, express or implied, which is protected from impairment or invasion by the Constitution of the United States, which is invoked as a shield in the present controversy.
The contracts designed to be protected are such by which perfect rights, certain, definite, fixed private rights, are vested. Butler vs. Penn., 10 How. 402.
There is a distinction between those rights which the law gives to, or obligations which it imposes upon, persons in certain relations, merely in carrying out its own views of policy and independently of any stipulations which the parties may have made, and those rights which the law itself, even in carrying out some matter of general policy, *122authorizes to be made the subject of express contract between tiie parties.
In the former case, tiie rights being entirely derived from the law and not from the contract, laws changing them are not within the prohibition ; but, in the latter case, although the law authorized the rights to be acquired, yet it authorized them to be acquired only by contract and when thus acquired the contract is within the pale of the protection.
“ The doctrine of implied municipal liability,” says Mr. Chief Justice Field, in a California case, invoked by relator and which was subjected to a thorough examination,” applies to cases where money or other-property of a party is received under such circumstances that the general law, independent of express contract, imposes the obligation upon the city to do justice with respect to the same.
“ If the city obtain money by mistake, or without authority of law, it is her duty to refund it, not from, any contract, entered into by her on the subject, but from the general obligation to do justice, which binds all persons, whether natural or artificial,” etc. The italics are ours.
The obligation to refund the money illegally received by the city, for the licenses subsequently declared to be illegal, does not arise from any contract between the city and the parties paying, any more than does the obligation to repair damage caused by the fault of another.
In the case of Folsom vs. New Orleans, 32 Ann. 714, decided by the present Court, whose conclusions were affirmed by the Supreme Court of the United States, we had occasion to review fully the principles. and the jurisprudence on the question of the protection which the Federal Constitution awards to contracts by prohibiting States from impairing the obligations of the same, and following in the line of well established precedents, we held that the right to claim damages, occasioned by the commission of a tort, even when reduced to judgment, did not arise from a contract and was not, therefore, within the constitutional protection.
We further declared that a State Constitution, when it does not conflict with that of the United States, is omnipotent in its disposition and even destruction of private and social rights, and that a State may divest vested rights, without infringing the paramount law of the land.
It is manifest in the case at bar, that as the right to claim reimbursement does not arise from any contract, but is recognized by law only, the relator has vainly invoked the constitutional protection.
*123ii.
The relator, however, claims that, if his case does not present the features of a contract shielded from invasion, lie had a vested right which could not he divested hy the reduction of the quantum of' taxation.
This may well he otherwise, hut were it not so, the relator would not, on that account, he entitled to he paid out of the tenth remaining j after deduction of the nine-tenths, from the ten mills taxation, authorized by- the Constitution, for the obvious reason that ho has set forth, and established no special valid ground, on which to predicate a diversion of that tenth from the object contemplated and appropriation made hy the legislature under Act 88 of 1881, and to justify a payment in full to him, hy preference over other municipal creditors, who may have as well founded claims against the city.
It is, therefore, ordered and decreed, that the judgment appealed, from he reversed and that plaintiff’s demand he rejected with costs.
Rehearing refused.